Motion to amend judgment and order-granted upon payment by the defendant of ten dollars costs of this motion, and also upon the defendant’s stipulating that the appellant may withdraw his appeal to the Court of Appeals at ahy time within thirty days, and in case the plaintiff elects so to do, upon payment of the plaintiff’s costs and disbursements in the Court of Appeals; and also upon condition that the defendant shall stipulate that if the plaintiff elects to take a new trial the plaintiff may be permitted to read from the stenographer’s minutes taken on the last trial the evidence of any witness examined thereupon. All concurred,